Citation Nr: 0303923	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  00-24 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher rating for service-connected post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 RO decision that awarded service 
connection and a 30 percent rating for PTSD.  The veteran 
appealed the assigned rating.  A Board hearing was held in 
July 2001.  In September 2001, the Board remanded the claim 
for additional development.  In May 2002, the RO awarded a 
higher 70 percent rating for PTSD.  The veteran continues to 
disagree with the assigned rating.  


FINDINGS OF FACT

1.  From October 30, 1998 (the effective date of service 
connection) through April 12, 2002, the veteran's service-
connected PTSD was productive of some occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms.

2.  Since April 13, 2002, the veteran's PTSD has been 
productive of toal occupational and social impairment.


CONCLUSIONS OF LAW

PTSD was 50 percent disabling from October 30, 1998 through 
April 12, 2002, and it has been 100 percent disabling since 
April 13, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from February 
1971 to November 1973.  This included service in Vietnam, and 
among his decorations is the Combat Infantryman Badge.

Medical records since the early 1990s note various physical 
problems, particularly a low back disorder, with associated 
pain syndrome for which the veteran received psychiatric 
treatment.  These records also note a bipolar disorder.  
There is a history of substance abuse, including alcohol and 
marijuana, but this reportedly has been in remission for 
several years.  The veteran reportedly has a high school 
education and some college studies, and he last worked in 
1996 after being employed a number of years with a city as a 
utility worker.  He reportedly stopped work because of a low 
back problem and associated pain.  The records note that the 
veteran is married and has children.  He has been diagnosed 
with PTSD since 1998.  

In June 1998, he was hospitalized for about a week for 
psychiatric treatment.  He reported he had not worked for a 
couple of years due to physical problems.  During the course 
of the hospitalization, he reported that he had been manic 
all his life but that he had had a recent increase in 
nightmares and flashbacks of Vietnam experiences.  Final 
hospital diagnoses were bipolar disorder, manic in hypomanic 
stage, and PTSD.  His Global Assessment of Functioning (GAF) 
score was 45. 

The veteran filed a claim for service connection for PTSD on 
October 30, 1998.

The veteran underwent a VA PTSD examination in June 1999.  It 
was noted he had been unemployed since 1996 due to back 
problems.  He was married and had children.  He described 
constant nightmares and feeling paranoid.  He said he kept a 
loaded gun at his bedside and did not sleep at nights.  He 
reported he had difficulty getting along with people.  His 
wife reported that he was nervous and usually did not go 
anywhere, except for recent trips to church.  He said he 
would often wake up at night from nightmares and physically 
assault her.  Mental status examination revealed a disheveled 
appearance.  His mood was depressed, but affect was 
appropriate.  There was no evidence of hallucination, 
perceptual deficit, or psychosis.  Cognition was intact.  He 
denied being suicidal or homicidal.  The impression was 
chronic delayed PTSD that was mild to moderate.  His current 
GAF score due to PTSD alone was 70.  The doctor said the 
veteran's inability to work was mostly due to physical 
problems.  

The veteran was hospitalized for psychiatric treatment at a 
VA facility from July 27 to 29, 1999.  It was noted he had a 
low back disc problem with chronic pain.  On the day of 
admission he had an outpatient clinic visit at which he told 
the doctor that he thought the only way to get rid of the 
pain was to take his own life.  Once admitted to the 
hospital, he did not express suicidal ideation.  It was noted 
that he had depressed mood and decreased sleep secondary to 
chronic pain.  It was also noted that he had a history of 
PTSD and a history of bipolar disorder.  He reported he would 
wake up almost nightly with vivid violent dreams of Vietnam.  
His GAF score on admission was 35, and at discharge it was 
65.  Discharge diagnoses included depressed mood secondary to 
chronic pain, history of PTSD, and history of bipolar 
disorder.

Ongoing VA outpatient records show periodic treatment for 
psychiatric problems (including pain disorder and PTSD) as 
well as physical ailments such as the low back disorder.

In written statements, and in testimony at a July 2001 Board 
hearing, the veteran asserted that a higher rating should be 
assigned for PTSD.  He described frequent nightmares and 
memories of Vietnam, paranoid thoughts, social withdrawal, 
and other psychiatric symptoms.  Physical ailments such as a 
low back disorder with chronic pain were also discussed.  He 
noted he continued to be unemployed.

Ongoing VA outpatient records dated into 2002 note periodic 
treatment for physical ailments such as the low back 
disorder, and for psychiatric problems such as a chronic pain 
disorder and PTSD.  He took various medications, including 
for PTSD.  

The veteran underwent a VA PTSD examination on April 13, 
2002.  He remained unemployed, and he remained married.  It 
was noted that he continued to experience a significant level 
of social and occupational due to PTSD.  He reported severe 
intrusive memories and nightly nightmares of Vietnam.  He 
related that he had flashbacks of Vietnam and reported seeing 
enemy soldiers in the woods behind his house.  On talking of 
some Vietnam experiences, he became distressed.  He said he 
typically isolated himself from people and had a great deal 
of difficulty in dealing with crowds.  He was very 
emotionally distant.  He reported hyperarousal and 
hypervigilance, with significant impairment and problems with 
concentration, irritability, and anger.  He indicated he was 
depressed and cried a lot.  Mental status examination 
revealed a casually dressed veteran with poor eye contact, 
who became tearful at times.  Speech was soft, but coherent.  
His mood was "down."  Affect was restricted and congruent.  
Thought process was goal directed.  There were complaints of 
nightmares, flashbacks, and intrusive thoughts.  He reported 
suicidal ideation in the past, but he denied any plan or 
intent.  He denied true psychotic symptoms.  He was alert and 
oriented, but concentration was severely impaired.  Insight 
was limited, and judgment was borderline.  The doctor noted a 
past diagnosis of bipolar disorder, but the doctor indicated 
the veteran's primary symptoms now appeared to be consistent 
with PTSD.  The current examination diagnose were PTSD, and a 
pain disorder.  The doctor stated that the GAF score due to 
PTSD was 41.  The examining VA psychiatrist opined that the 
veteran was suffering substantial social and occupational 
impairment due to PTSD, and had a great deal of difficulty 
relating with his family and other people, which translated 
into isolation and social discord.  The doctor noted the 
veteran also had difficulty finding or maintaining 
employment, which was in part due to back pain, but which was 
also due to his inability to concentrate, poor anger control, 
and need to isolate.  

II.  Analysis

Through discussions in correspondence, RO rating decisions, 
the statement of the case, and the supplemental statement of 
the case, the VA has informed the veteran of the evidence 
necessary to substantiate his claim for a higher rating for 
PTSD.  He has been informed of his and the VA's respective 
responsibilities for providing evidence.  Pertinent records 
and examinations have been obtained.  The notice and duty to 
assist provisions of the law are satisfied.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

A 30 percent rating was assigned for PTSD since October 30, 
1998, the effective date of service connection (when the 
claim for service connection was received), and a 70 percent 
rating has been assigned since April 13, 2002 (the date of a 
VA examination).  As this is an initial rating case, on the 
granting of service connection, different percentage ratings 
for the disability may be assigned for different periods of 
time since the effective date of service connection, based on 
the facts found (so-called "staged ratings").  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Under the rating criteria, a 30 percent rating is assigned 
for a mental disorder (including PTSD) when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when the 
psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned when there 
is total occupational or social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (PTSD).

As noted, service connection for PTSD became effective on 
October 30, 1998.  The record shows that well before then the 
veteran had stopped working due to physical problems 
including a low back disorder.  He also had an associated 
pain disorder, and he had a bipolar disorder.  These ailments 
are non-service-connected, and they have continued, to one 
degree or another, since then.  Impairment from non-service-
connected disability may not be considered when rating 
service-connected PTSD.  38 C.F.R. § 4.14.  

However, it also appears that PTSD has worsened since service 
connection became effective, and the worsening is especially 
notable recently.  Since the effective date of service 
connection the veteran has received ongoing outpatient 
treatment for PTSD.  At a June 1999 VA examination, he was 
diagnosed with PTSD, the condition was said to be mild to 
moderate, and a GAF scale score of 70 for PTSD was assigned.  
There was a brief hospitalization for psychiatric problems in 
July 1999 (apparently prompted by the veteran's expression of 
suicidal ideation related to chronic pain); diagnoses on this 
admission included depressed mood secondary to chronic pain, 
history of PTSD, and history of bipolar disorder; and the GAF 
score was 35 on admission and 65 at discharge.  At the April 
13, 2002 VA examination, the doctor said the veteran's 
primary psychiatric problem now was PTSD; the GAF score 
attributable to PTSD was 41; there was social isolation; and 
the doctor commented that difficulty in finding and 
maintaining employment were partly due to back pain but also 
due to psychiatric symptoms such as inability to concentrate, 
poor anger control, and the need to isolate.

The Board notes that an examiner's classification of the 
level of psychiatric impairment, by words or by a GAF score, 
is to be considered but is not determinative of the 
percentage rating to be assigned.  38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.  Suffice it to say, that there has been a 
deterioration in the veteran's GAF score related to PTSD 
during the course of the appeal.  For example, under DSM-IV, 
the GAF score of 70 for PTSD at the 1999 VA examination 
suggests some mild symptoms or some difficulty in social or 
occupational function, although generally functioning pretty 
well, and with some meaningful interpersonal relationships.  
On the other hand, according to DSM-IV, the GAF score of 41 
for PTSD at the 2002 VA examination suggests serious symptoms 
or any serious impaiment in social or occupational 
functioning (such as having no friends and being unable to 
keep a job). 

The evidence as a whole shows that for the period from 
October 30, 1998 to April 12, 2002, PTSD appears to be 
between 30 percent and 50 percent disabling under the rating 
criteria of Code 9411.  The Board notes the rule concerning 
the assignment of the higher of two evaluations when 
warranted by the circumstances (38 C.F.R. § 4.7), and the 
benefit-of-the-doubt rule which is to be applied when the 
evidence is approximately equally divided (38 U.S.C.A. 
§ 5107(b)).  With this in mind, the Board finds that for the 
period of October 30, 1998 to April 12, 2002, the veteran's 
PTSD was productive of some occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms, justifying a 50 percent rating under Code 
9411.

It is first factually ascertainable that PTSD worsened to an 
even higher level as of the April 13, 2002 VA examination.  
The RO has already rated the condition 70 percent from that 
date.  Given the doctor's assessment at that examination, 
there is a reasonable doubt that PTSD alone (excluding 
significant non-service-connected problems) now produces 
total occupational and social impairment.  Accordingly, 
effective from April 13, 2002, PTSD is to be rated 100 
percent disabling under Code 9411.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.7.


ORDER

PTSD is to be rated 50 percent from October 30, 1998 through 
April 12, 2002, and it is to be rated 100 percent as of April 
13, 2002.  To this extent, the claim for a higher rating for 
PTSD is granted.

	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

